Title: From John Adams to John Paul Jones, 17 July 1786
From: Adams, John
To: Jones, John Paul


     
      Sir.
      July 17. 1786—
     
     I have received the Letter you did me the honour to write me, on the 10th. of this month, and embrace the oppertunity by Colonel Trumbull to answer it, The Comte de Reventlow, complaisantly enough, inclosed my Letter to the Baron De. Waltersdorf, in his dispatch to the Danish Ministry, and informed him that it related to a public affair so that there is no room to doubt, that the Letter went safe, and that that Court are acquainted with its contents— But no answer has been received—
     I am told that the Baron De. Waltersdorf has been at Paris and the Hague, long since the Date of my Letter to him, and I was told he was coming to London where I should see him— But he has not yet been here As there is a Danish Minister now in Paris, I should advise you to apply to him: for the foreign Ministers in general at the Court of Versailles, have less timdity upon their Spirits, in all things relating to America, than those at London, Cash I fancy, is not an abundant Article in Denmark, and Your Claim has probably delayed and suspended all negotiations with Mr. Jefferson, and me respecting a Commercial Treaty, for which 3 Years ago, there was no little Zeal, This however is only Conjecture in Confidence.—
     
      J. A—
     
    